DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 17, filed October 27th, 2022, with respect to the claim objections, have been considered and are persuasive.  The claim objections have been withdrawn.
Applicant’s arguments, see page 17, filed October 27th, 2022, with respect to the 35 U.S.C. §112 rejections, have been considered and are persuasive.  The 35 U.S.C. §112 rejections have been withdrawn.
Applicant’s arguments, see page 17, filed October 27th, 2022, with respect to the claim rejections under 35 U.S.C. §103 have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments, consequently, the instant Office action has been made final.

Examiner’s Note
The examiner appreciates applicant moving a portion of claims 6 and 16 to claim 1, however in view of the prior art, the new scope of claim 1 does not render claim 1 allowable.  Because the applicant did not incorporate the entirety of claims 6 and 16 into claim 1, the scope of claims 1-16 have been altered, therefor the current rejection is being made final.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on October 27th, 2022. Claims 1-20 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “an articles” in line 8. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that the original language “wherein articles are placed into and removed from the pan structure”, was appropriate if “articles” are defined earlier in the claims. For example, using language such as; “wherein the suitcase is configured to receive articles.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, are rejected under 35 U.S.C. 103 as being unpatentable over Hamaty (US 20170360165 A1), in view of Be (US 6099023 A).

	Regarding Claim 1, Hamaty discloses a suitcase (10) with wagon-style cart capability comprising 4a suitcase (10), a 5plurality of casters (40), and a plurality of wheels (28); 6the 7plurality of casters (40), and the plurality of wheels (28) 8attach to the exterior surface (12, 18) of the suitcase (10); 9wherein the suitcase (10) with wagon-style cart capability 10is an item of luggage (as a suitcase 10); 11wherein the suitcase (10) with wagon-style cart capability 12is formed as a cart (Fig. 5); 13wherein the suitcase (10) with wagon-style cart capability 14transports additional luggage items (1, 2, 3) over a 15supporting surface (4); 16wherein the suitcase with wagon-style cart capability 17is a rolling structure (wherein the suitcase can be pulled by the user and rolls on casters (40)). (Figs. 1-5; [0016], [0018], [0022])

	Hamaty does not teach a plurality of telescoping handles attached the exterior of a case, or wherein the plurality of telescopic handles comprises a first telescopic handle and a second telescopic handle; wherein the first telescopic handle comprises a first telescopic structure, a second telescopic structure, and a first grip; wherein the second telescopic handle forms a perpendicular cant with the first telescopic handle.
	Wherein Hamaty discloses a retractable handle (30). (Fig. 5; [0019])
	Be further teaches a plurality of telescoping handles (12, 28) attached to the exterior of a case (1), and wherein the plurality of telescopic handles comprises a 20first telescopic handle (12) and a second telescopic 21handle (28), and wherein the first telescopic handle (12) comprises a first telescopic structure (10), a second telescopic structure (10’), and a first grip (12); wherein the second telescopic handle (28) forms a perpendicular cant with the first telescopic handle (12). (As seen in Figs. 1-2). (Figs. 1, 8; Col. 3, lines 46-52; Col. 4, Lines 2-4; Col. 4, Lines 11-17)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the suitcase as taught by Hamaty, and provide a plurality of telescopic handles as taught by Be. When applying prior art elements according to known methods to yield predictable results; one would be motivated to modify a suitcase to incorporate a plurality of telescopic handles in order to provide the user with a conveniently disposed adjustable handle to grasp while maneuvering the suitcase in either the upright or horizontal orientations.

	Regarding Claim 2, Hamaty, modified above, discloses all of the elements of the invention described in claim 1 above;  
	Hamaty further discloses wherein the exterior surfaces of the suitcase form one 22or more horizontally oriented supporting surfaces (24) on 23which the additional luggage items (1, 2, 3) of the client are  placed for transport (Fig. 5); 30 wherein a retractable handle (30) is used to manipulate the suitcase (10) with 3wagon-style cart capability  (wherein the suitcase can be pulled by the user and rolls on casters (40)); 4wherein each of the plurality of casters (40) and each of 5the plurality of wheels (28) allow the suitcase with 6wagon-style cart capability to roll over the 7supporting surface (4). (Figs. 1-5; [0016], [0018] – [0019], [0022])

Hamaty does not teach a plurality of telescoping handles forming grips used to manipulate the suitcase with a wagon-style cart capability.
	Be further teaches a plurality of telescoping handles (12, 28) with grips (12, 28) used to manipulate a case (1). (Wherein Be teaches “the bag (36) may be easily carried by a user while being almost stood on the rear end or being almost laid on the longitudinal bottom with the handle bar 28 being gripped by a user’s hand.”) (Figs. 1, 8; Col. 3, lines 46-52; Col. 4, Lines 11-17)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the suitcase as taught by Hamaty, modified above, and provide a plurality of telescopic handles with grips as taught by Be. When applying prior art elements according to known methods to yield predictable results; one would be motivated to modify a suitcase to incorporate a plurality of telescopic handles with grips in order to provide the user with a conveniently disposed adjustable handle to grasp while maneuvering the suitcase in either the upright or horizontal orientations.

	Regarding Claim 3, Hamaty, modified above, discloses all of the elements of the invention described in claim 2 above; 
	Hamaty further discloses wherein the suitcase (10) is a hollow structure (22); 11wherein the suitcase (10) forms a protected space (22); 12wherein the suitcase (10) is an enclosable structure (by closing lid (24)); 13wherein the suitcase (10) has a rectangular block structure (Wherein Hamaty teaches a luggage compartment encased by walls 12, 14, 16, 18, 20, and 24). (Figs. 1-5; [0018])

	Regarding Claim 4, Hamaty, modified above, discloses all of the elements of the invention described in claim 3 above except; wherein each of the plurality of telescopic handles  is 17a mechanical structure; 18wherein each of the plurality of telescopic handles 19forms a grip that is used to manipulate the suitcase 20with wagon-style cart capability; 21wherein each of the plurality of telescopic handles is an extendable structure;31 wherein by extendable is meant that the reach of the plurality of telescopic handles relative to the 3suitcase is adjustable; 4wherein each of the plurality of telescopic handles 5mounts on the exterior surface of the suitcase such 6that a cant is formed between any initially selected 7telescopic handle selected from the plurality of 8telescopic handles and any subsequent telescopic 9handle selected from the plurality of telescopic 10handles.
	Be further teaches wherein each of the plurality of telescopic handles (12, 28) is 17a mechanical structure (wherein each handle comprises a handle (12, 28) and supporting telescopic rods (10, 10’, 16, 16’); 18wherein each of the plurality of telescopic handles (12, 28) 19forms a grip (12, 28) that is used to manipulate the suitcase 20with wagon-style cart capability (Wherein Be teaches “the bag (36) may be easily carried by a user while being almost stood on the rear end or being almost laid on the longitudinal bottom with the handle bar 28 being gripped by a user’s hand.”); 21wherein each of the plurality of telescopic handles (12, 28) is an extendable structure (wherein each handle (12, 28) is taught as telescopic);31 wherein by extendable is meant that the reach of the plurality of telescopic handles (wherein each handle (12, 28) is taught as telescopic) relative to the 3suitcase (1) is adjustable (wherein each handle (12, 28) is taught as telescopic); 4wherein each of the plurality of telescopic handles (wherein each handle (12, 28) is taught as telescopic) 5mounts on the exterior surface of the suitcase (1) such 6that a cant is formed between any initially selected 7telescopic handle (12, 28) selected from the plurality of 8telescopic handles (12, 28)  and any subsequent telescopic 9handle (12, 28)  selected from the plurality of telescopic 10handles (12, 28). (Wherein it can be seen that telescopic handles (12, 28) are perpendicularly mounted on the case (1) in Fig. 1., and wherein Be teaches “The bottom case of this invention also allows a user to keep or handle the bag while Selectively laying or Standing the bag as desired.”) (Figs. 1, 8; Col. 2, Lines 45-47; Col. 3, lines 46-52; Col. 4, Lines 2-4; Col. 4, Lines 11-17)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the suitcase as taught by Hamaty, modified above, and provide a plurality of adjustable telescopic handles attached to the exterior of a case at a cant as taught by Be. When applying prior art elements according to known methods to yield predictable results; one would be motivated to modify a suitcase to incorporate a plurality of telescopic handles configured in a cant in order to provide the user with a conveniently disposed adjustable handle to grasp while maneuvering the suitcase in either the upright or horizontal orientations.

	Regarding Claim 5, Hamaty, modified above, discloses all of the elements of the invention described in claim 4 above;
	Hamaty further teaches wherein the suitcase (10) comprises a pan structure ((22) as seen between end walls (18) and (20) in Fig. 5), a lid 14structure (24), and a fastening structure (26); 15wherein the fastening structure (26) secures the lid 16structure to the pan structure (22). (Figs. 1-5; [0018])

	Regarding Claim 6, Hamaty, modified above, discloses all of the elements of the invention described in claim 5 above except; wherein the plurality of telescopic handles comprises a 20first telescopic handle and a second telescopic 21handle; 22wherein the first telescopic handle is a grip used to 23manipulate the suitcase with wagon-style cart capability; 32wherein the second telescopic handle is a grip used to manipulate the suitcase with wagon-style cart 3capability; 4wherein the first telescopic handle attaches to the pan 5structure; 6wherein the second telescopic handle attaches to the 7pan structure.
	Wherein Hamaty teaches a pan structure (22) with a wagon-style cart capability (wherein the suitcase (10) can be pulled by the user and rolls on casters (40)). (Figs. 1-5; [0018])
	Be further teaches 22wherein the first telescopic handle (12) is a grip (12) used to 23manipulate the suitcase (1) with wagon-style cart capability (wherein Be teaches “When moving the bowling bag of this invention on a flat surface, a user may pull the bag with the wheels 19 rolling on the surface”); 32wherein the second telescopic handle (28) is a grip (28) used to manipulate the suitcase with wagon-style cart 3capability; 4wherein the first telescopic handle (12) attaches to a pan structure (1); 6wherein the second telescopic handle (28) attaches to a pan structure (1). (Figs. 1, 8; Col. 3, lines 46-52; Col. 4, Lines 2-4; Col. 4, Lines 11-17)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the suitcase as taught by Hamaty, modified above, and provide a plurality of adjustable telescopic handles with grips attached to a suitcase as taught by Be. When applying prior art elements according to known methods to yield predictable results; one would be motivated to modify a suitcase to incorporate a plurality of telescopic handles with grips in order to provide the user with a conveniently disposed adjustable handle to grasp while maneuvering the suitcase in either the upright or horizontal orientations.

	Regarding Claim 7, Hamaty, modified above, discloses all of the elements of the invention described in claim 6 above; 
	Hamaty further teaches wherein each of the plurality of casters (40) is a caster (40); 11wherein each of the plurality of casters (40) attaches to 12the exterior surface of the suitcase (10) such that the 13caster (40) will form a load path that transfers the load (wherein the case (10) is supported on the casters 40) 14of the suitcase (10) to a supporting surface (4). (Figs. 1-5; [0016], [0018] – [0019], [0022])

	Regarding Claim 8, Hamaty, modified above, discloses all of the elements of the invention described in claim 7 above; 
	Hamaty further teaches wherein each of the plurality of wheels (28) is a wheel (28); 11wherein each of the plurality of wheels (28) attaches to 12the exterior surface of the suitcase (10) such that the 13wheel (28) will form a load path that transfers the load (wherein the case (10) is supported on the wheels 28) 14of the suitcase (10) to a supporting surface (4). (Figs. 1-5; [0016], [0018] – [0019])

	Regarding Claim 9, Hamaty, modified above, discloses all of the elements of the invention described in claim 8 above;  
	Hamaty further teaches wherein the pan structure (22) forms the physical containment space (22) of the suitcase (10) with wagon-style 3cart capability. (Wherein Hamaty teaches a luggage compartment encased by walls 12, 14, 16, 18, 20, and 24). (Figs. 1-5; [0018])

	Regarding Claim 10, Hamaty, modified above, discloses all of the elements of the invention described in claim 9 above;  
	Hamaty further teaches wherein the pan structure (22) comprises an open congruent 7end (24), a closed congruent end (12), and a plurality of 8lateral faces (14, 16, 18, 20); 9wherein the open congruent end (24) is the open surface of 10the pan structure (22) of the suitcase (10); 11wherein articles (wherein Hamaty teaches a luggage compartment, which can receive articles) are placed into and removed from the 12pan structure (22) through the open congruent end (24) of the 13pan structure (22); 14wherein the closed congruent end (12) is the closed face of 15the pan structure of the suitcase (10); 16wherein the closed congruent end forms a portion of the 17containment barrier (wherein the major bottom wall 12 as taught by Hamaty is closed) of the pan structure (22); 18wherein the closed congruent end (12) is the surface of the 19pan structure (22) that is distal from the open congruent 20end (24); 21wherein the plurality of lateral faces (14, 16, 18, 20) forms a portion of the containment barrier (22) of the pan structure (22); 34wherein the plurality of lateral faces (14, 16, 18, 20) forms the containment structures faces (14, 16, 18, 20) of the pan structure (22) that are 3perpendicular to the closed congruent end (12). (Figs. 1-5; [0018])

	Regarding Claim 11, Hamaty, modified above, discloses all of the elements of the invention described in claim 10 above;  wherein the plurality of lateral faces (14, 16, 18, 20) further 7comprises a first lateral face (14), a second lateral 8face (16), a third lateral face (18), and a fourth lateral 9face (20); 10wherein the third lateral face (18) is a disk-shaped 11structure (wherein face 18 is arcuate as seen in Figure 1); 12wherein the third lateral face is the lateral face 13selected from the plurality of lateral faces (14, 16, 18, 20) that 14has the congruent ends with the least surface area (Faces 18 and 20); 15wherein the fourth lateral face is a disk-shaped 16structure (wherein face 16 has arcuate corners as seen in Figure 1); 17wherein the second lateral (16) face is the lateral face 18selected from the plurality of lateral faces (14, 16, 18, 20) that 19has the congruent ends (14, 16) with the greatest surface 20area; 21wherein the first lateral face is a disk-shaped structure (wherein face 20 is arcuate as seen in Figure 1); 35wherein the first lateral face (20) is the lateral face selected from the plurality of lateral faces (14, 16, 18, 20) that is 3distal from the third lateral face (18); 4wherein the second lateral face (14) is a disk-shaped 5structure (wherein face 14 has arcuate corners as seen in Figure 1); 6wherein the second lateral face (14) is the lateral face 7selected from the plurality of lateral faces (14, 16, 18, 20) that is 8distal from the fourth lateral face (16). (Figs. 1-5; [0018])

Claims 12-13, are rejected under 35 U.S.C. 103 as being unpatentable over Hamaty (US 20170360165 A1), in view of Be (US 6099023 A), and further in view of Heumader (US 651758 A).

	Regarding Claim 12, Hamaty, modified above, discloses all of the elements of the invention described in claim 11 above;  
	Hamaty further teaches wherein the lid structure (24) is a disk-shaped structure (wherein 24 lid has arcuate corners as seen in Figure 5); 12wherein the lid structure is geometrically similar to 13the open congruent end (24) of the pan structure (22) such 14that the lid structure (24) will enclose the open 15congruent end (24) of the pan structure (22). (Wherein Hamaty teaches a lid constructed to form a profile with the base compartment (22) as seen in Fig. 5) 16wherein the lid structure controls (wherein lid 24 opens and closes) access into the 17hollow interior (22) of the pan structure (22) through the 18open congruent end (24); wherein the lid (24) opens and closes (wherein lid (24) opens and closes); 1921wherein the lid structure (24) forms the physical 22containment space (22) used to store the one or more 23horizontally oriented supporting surfaces (24) on which the one or more additional luggage items (1, 2, 3) of the 36client rest when the suitcase (10) with wagon-style cart capability is used as a cart. (wherein the suitcase can be pulled by the user and rolls on casters (40)). (Figs. 1-5; [0018])
	Hamaty doesn’t explicitly teach wherein the lid structure rotates between an open 20position and a closed position.
	Heumader further teaches a lid structure (26) that is rotated between an open (Fig. 1) and closed (Fig. 2) position. (Figs. 1-2; Col. 3, lines 47-49)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the suitcase as taught by Hamaty, modified above, and for a rotatable lid as taught by Heumader. When applying prior art elements according to known methods to yield predictable results; one would be motivated to modify a suitcase to incorporate a rotatable lid in order for the user to conveniently open and close the suitcase.

	Regarding Claim 13, Hamaty, modified above, discloses all of the elements of the invention described in claim 12 above; 
	Hamaty further teaches wherein the fastening structure (26) secures the lid 6structure (24) to the pan structure (22) such that the lid 7structure (24) closes the pan structure (22); 8wherein the fastening structure (26) secures the lid 9structure (24) into a closed position (seen in Fig. 5) that encloses the 10suitcase (10). (Figs. 1-5; [0018]) 
	Hamaty doesn’t explicitly teach wherein the lid structure rotates between an open 20position and a closed position.
	Heumader further teaches a lid structure (26) that is rotated between an open (Fig. 1) and closed (Fig. 2) position. (Figs. 1-2; Col. 3, lines 47-49)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the suitcase as taught by Hamaty, modified above, and for a rotatable lid as taught by Heumader. When applying prior art elements according to known methods to yield predictable results; one would be motivated to modify a suitcase to incorporate a rotatable lid in order for the user to conveniently open and close the suitcase.

	Allowable Subject Matter
Claims 14-20 would be allowable if rewritten or amended to overcome the rejections 35 U.S.C. 103 as applied to claims 1-13 above.
	Regarding Claim 14, The prior art of record, in view of the rejections set forth for claims 1-13 above, wherein the first telescopic handle attaches to the third lateral face of the pan structure, and wherein the second telescopic handle attaches to the third lateral face of the pan structure.
	Examiner notes that wherein Be (US 6099023 A) teaches wherein a second telescopic handle forms a perpendicular cant with a first telescopic handle, and previously cited Minaker et al. (US 20100018821 A1) teaches two telescopic handles (7) attached to the same face (20 in Modified Figure 19 below).  The prior art of record does not teach two telescopic handles attached to the same face of a side of luggage that project in a perpendicular orientation with respect to each other. 



    PNG
    media_image1.png
    382
    352
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    27
    30
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    21
    159
    media_image3.png
    Greyscale






Conclusion

The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Yu (US 20190142123 A1), teaches luggage with two telescopic handles on the same face.
Howell (SU 20180116353 A1), teaches luggage with two telescopic handles projecting from the same face.
Osler (US 20120228074 A1), teaches stackable luggage.
Cohen (US 6116390 A), teaches stackable luggage.
Sprague (US 4087102 A), teaches stackable luggage.                                                                                                                                                                                          
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733